                   IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


ROBERT JOSEPH BENGE,                               )
                                                   )
                          Plaintiff,               )
                                                   )
                    v.                             )      1:18CV648
                                                   )
RANDOPLH COUNTY, et al.,                           )
                                                   )
                         Defendants.               )


                                            ORDER

       The Recommendation of the United States Magistrate Judge was filed with the Court

in accordance with 28 U.S.C. § 636(b) and, on July 10, 2020, was served on the parties in this

action. (ECF Nos. 49, 50.) No objections were filed within the time prescribed by §636.

       The Court hereby adopts the Magistrate Judge’s Recommendation.

       IT IS THEREFORE ORDERED that the Officer Love Motion, (ECF No. 31), the

SHP Motion, (ECF No. 34), the Nurse Barber Motion, (ECF No. 36), and the Captain Hill

Motion, (ECF No. 41), are GRANTED and this action is DISMISSED.

       A Judgment dismissing this action will be entered contemporaneously with this Order.

       This, the 11th day of August 2020.

                                            /s/ Loretta C. Biggs
                                            United States District Judge




      Case 1:18-cv-00648-LCB-LPA Document 51 Filed 08/12/20 Page 1 of 1
